                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR17-0085-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    JAMES LOWELL PHILLIPS,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s note regarding the return of his
18   personal property (Dkt. No. 139). The Government is ORDERED to provide a response to the
19   second portion of Defendant’s note no later than July 24, 2019.
20          DATED this 17th day of July 2019.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     CR17-0085-JCC
     PAGE - 1
